JOURNAL ENTRY AND OPINION
{¶ 1} Dominic Hagar, the respondent, has filed a complaint for a writ of mandamus through which he seeks an order from this court which requires Judge Timothy McCormick, the respondent, to render a decision with regard to a "motion to correct improper sentence for firearm specification part of one transaction" as filed in the underlying case of State v. Hagar, Cuyahoga County Court of Common Pleas Case No. CR-372333. Judge McCormick has filed a motion for summary judgment which we grant for the following reasons.
{¶ 2} Attached to Judge McCormick's motion for summary judgment is a copy of a judgment entry, as journalized on June 5, 2001, which demonstrates disposition of Hagar's "motion to correct improper sentence for firearm specification part of one transaction." Hagar's request for a writ of mandamus is moot. State ex rel. Gantt v. Coleman (1983),6 Ohio St. 3d 5, 450 N.E.2d 1163; State ex rel. Jerningham v. CuyahogaCounty Court of Common Pleas (1996), 74 Ohio St. 3d 278, 658 N.E.2d 723. In addition, Hagar has failed to comply with Loc.App.R. 45(B)(1)(a), which provides that a complaint for an original action must be supported by an affidavit from the plaintiff or relator specifying the details of the claim. State ex rel. McCool v. Ohio Adult Parole Authority (Mar. 5, 1998), Cuyahoga App. No. 73487, unreported.
{¶ 3} Accordingly, we grant Judge McCormick's motion for summary judgment. Costs to relator. It is further ordered that the Clerk of the Eighth District Court of Appeals shall serve upon all parties, pursuant to Civ.R. 58(B), notice of this judgment and date of entry.
Writ denied.
MICHAEL J. CORRIGAN, J. and DIANE KARPINSKI, J., CONCUR